Title: To Thomas Jefferson from Richard Henry Lee, 20 July 1778
From: Lee, Richard Henry
To: Jefferson, Thomas



Dear Sir
Philadelphia July 20th 1778

The condition of our affairs is much changed since last I had the pleasure of writing to you, as by the favor of his Most Christian Majesty we now are become Masters of the Sea, on our own Coast at least. Ten days ago arrived in the Delaware a french Squadron commanded by Count D’Esteing consisting of 12 sail of the Line and 4 frigates, having of Seamen and land Troops 11,000 Men on board. There is one Ship of 90 guns, one of 80, 6 of 74, three of 64 and 4 frigates. Having missed the English here, they have proceeded to N. York in quest of them, and are now before that Harbour, the depth of water being unfortunately insufficient to admit such large Ships. The English, whose fleet is inferior, are well contented to remain within the Narrows, and suffer Monsr. the Count to intercept every Vessel coming to N. York. He has already taken 15. Sail. But the french Admiral being an Officer of great activity and spirit, he seems not content with this small work, and therefore I believe he will go immediately to R. Island where he can easily destroy the Ships, and with the assistance of our force there, make prisoners of 2000 British Troops on that Island. With this Squadron came Le Sieur Gerard Minister Plenepotentiary from his most Christian Majesty. He is a sensible well bred Man, and perfectly well acquainted with the politics of Europe. From him I learn that the Court of France consider the Message of the King of England to his Parliament and their answer, upon the Count Noailles notification of our Alliance, as a denunciation of War on the part of G. Britain, and that they mean to Act accordingly, without an express declaration, leaving this last to England. We are busied now in settling the Ceremonials for the reception of foreign Ministers of every denomination. And I  assure you it is a work of no small difficulty. When this is finished, Monsr. Gerard will have his audience in Congress—I suppose this week. Gen. Washingt[on] has crossed the N. River, and will cooperate with the Admiral in Measures to be concerted against the Comm[on] enemy. The B. Commissioners have sent us a second letter, very silly, and equally insolent. The preleminaries insisted on by Congress (an acknowledgement of Independence or a withdrawing of their fleets and Armies) not having been either of them complied with, this letter is to receive no answer. We have detected and fully exposed Govr. Johnstone, who under the plausible guise of friendship and Virtue, has endeavored to bribe Members of Congress—The whole body indeed as well as individual Members. The Confederation i[s] ratified by 10 States, there remains only Jersey, Delaw[are] and Maryland; but I suppose their obstinacy will e’er long submit to their interest, and a perfect coalition take place. I am, much hurried, tho with great esteem, dear Sir your most obedient Servt,

Richard Henry [Lee]

